Citation Nr: 1746994	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  03-28 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tuberculosis (TB).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for hepatitis A and B, to include a liver condition due to hepatitis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from April 1978 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a March and July 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The claims are now properly before the RO in San Diego, California.

These claims were previously before the Board in September 2005, May 2010, and August 2013.  In 2005, the Board remanded so that Social Security Administration (SSA) records could be obtained.  In May 2010, the claim was remanded because it did not appear the Veteran or his representative were receiving correspondence from the RO.  In August 2013, the claims were remanded so that the Veteran could be afforded VA examinations.  These directives have been substantially completed and the claims have been returned to the Board.

Other claims information

The August 2013 Board remand additionally remanded claims related to HIV, a psychiatric disability, hearing loss, and tinnitus.  The HIV and psychiatric disability claims were remanded for the RO to make an initial determination regarding a whether a timely appeal of the issues had been provided.  In June 2014, the RO found that the appeals were not timely filed, and notified the Veteran via a "notification letter."  The Veteran did not appeal that finding.  The claims regarding hearing loss and tinnitus were remanded for issuance of a Statement of the Case (SOC).  The SOC was provided in October 2013.  The Veteran did not provide a timely substantive appeal of those issues.  As such, the current issues on appeal are as stated on the title page.  



FINDINGS OF FACT

1.  The preponderance of the evidence suggests that the Veteran never had active tuberculosis.  He had a positive purified protein derivative (PPD) test 10 years after discharge from service, and the preponderance of the evidence is against finding that the positive PPD test is related to service.  A positive PPD test is a laboratory finding.  The Veteran has no current tuberculosis disability.

2.  The preponderance of the credible and competent evidence of record reflects that the Veteran's hepatitis C is not causally related to his service.  

3.  The Veteran likely had a bout of hepatitis A in service.  The Veteran has no residuals from his in-service hepatitis A outbreak.  During the claims period the Veteran has not had active hepatitis A.  He has not been diagnosed with a liver disorder.

4.  It is unclear when the Veteran became a carrier for/was exposed to hepatitis B.  The Veteran has not had active hepatitis B during the appeal period.  The Veteran has no residuals from exposure to hepatitis B.


CONCLUSIONS OF LAW

1.  Tuberculosis was not incurred in or aggravated by service and may not be presumed to have been incurred during service; service connection for a positive PPD test, or residuals thereof, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.371, 3.374 (2016).

2.  Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655.

3.  Service connection for hepatitis A or B, to include a liver disability,  is not warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Asist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letters provided in November 2002, February 2003, April 2003, May 2003, September 2005, and March 2006.  See 38 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record contains the Veteran's service treatment records, VA treatment records, SSA records, and some private treatment records.  Additionally, the Veteran was afforded VA examinations in 2003 and 2014.  The 2003 examination did not contain an adequate medical nexus opinion regarding the Veteran's hepatitis claims.  The 2014 examination addressed the Veteran's various hepatitis reactions and provided opinions regarding hepatitis A, B, and C with supporting explanations.  The 2014 examination also addressed the Veteran's claim for TB, provided a history, opinion, and supporting rationale.  The Board also finds in the alternative that because the Veteran's positive PPD skin test, positive hepatitis A and B exposure/carrier tests are not service connected, as explained below, the adequacy of any medical opinion regarding claimed residuals or disabilities secondary to them are moot.  As such, the Board finds that VA fulfilled its duty to assist.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §  3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §  3.303 (d).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. §  3.309 (a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. §  3.303 (b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Active tuberculosis and liver cirrhosis are chronic conditions listed under 38 C.F.R. § 3.309 (b).  Here, the Veteran has not been diagnosed with active tuberculosis or liver cirrhosis.

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a); 38 C.F.R. §  3.303 (a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

In October 2002, the Veteran filed a formal claim for service connection for hepatitis A and B, as well as other conditions.  Regarding his hepatitis claim, the Veteran noted he was diagnosed in August 1981 aboard the USS Kitty Hawk.  He provided an additional statement that he "contracted the hepatitis B + C" while aboard the USS Kitty Hawk.  He stated he was not the only enlisted person to contract this disease as there was "an epidemic on ship due to a food handler having this virus."  He stated he was placed in quarantine for two weeks.  He stated that a "hepatitis vaccine" was given to all of the "Airframes + Power plants personnel" of his squadron.  He argued that his current symptoms from this infection were fatigue, frequent urination, and swelling of the liver.  On this statement, while discussing his claim for service connection for AIDS, the Veteran noted that this diagnosis resulted in a lowered immune system and made him susceptible to other infections.  Following this sentence, the Veteran noted he was diagnosed as being positive for tuberculosis on a PPD and was treated for nine months in 1992.  He noted he had frequent chest x-rays to ensure that his tuberculosis did not become active.  He felt that this positive PPD contributed to his fatigue and shortness of breath.  

Tuberculosis

The Veteran's service treatment records include a July 1978 record where the Veteran reported that his father had a positive PPD test and was started on INH therapy.  The Veteran had recently been around his father on a break following boot camp.  A PPD test was ordered for the Veteran and he was removed from mess duty pending its outcome.  Three days later it was noted that there was "no established diagnosis on father."  The Veteran had a PPD test 3 days prior which was read that day to show 0.0 mm induration.  The Veteran was permanently removed from mess duty and a repeat PPD was ordered for three months later.  

On his March 1982 separation history, the Veteran indicated he had never been diagnosed with TB.  His separation physical examination did not include any abnormal findings.  He was noted to have had a PPD test showing "0 mm" and a normal chest x-ray.  

A private medical record from June 2002 included a health history provided by the Veteran.  He noted he had a history of a positive PPD test, and was treated for 9 months.  He had a normal chest x-ray.  

An August 2002 VA history and physical included that the Veteran was diagnosed with HIV in 1992, and tested positive for TB in 1992.  His positive TB test resulted in treatment with INH for 9 months.  

Another August 2002 VA treatment record, provided by the HIV/AIDS coordinator noted the Veteran had a history of a positive PPD test, and took INH for 9 months.  

In June 2003, the Veteran was afforded a VA examination in relationship to his hepatitis claims.  The examiner noted the Veteran was treated for TB in 1992 and 1993 for a positive PPD test.  He reported that his father had TB when the Veteran returned from boot camp in 1978 and "was not treated."  The Board notes that it is unclear from the report if the Veteran stated his father was untreated or the Veteran was untreated in 1978.  The remainder of the examination did not address the Veteran's tuberculosis claim, and did not include a nexus medical opinion.

A July 2003 rating decision denied service connection for hepatitis C and TB. 

A November 2004 TB screening questionnaire included only negative responses from the Veteran (negative screening).

As noted above, the Veteran's claims were remanded for additional development in September 2005, May 2010, and August 2013.  The 2013 remand directed that the Veteran be afforded a VA examination in relation to his tuberculosis claim.

In July 2014, the Veteran was afforded a tuberculosis examination.  The examiner noted that the Veteran did not currently have and had never been diagnosed with active or latent TB.  He had a positive skin test for TB without active disease.  The examiner listed it as "positive PPD, resolved."  The Veteran reported he was exposed to TB while in service.  A review of his service treatment records showed he had negative PPD tests in July 1978, March 1980, and March 1982.  "In 1992 the Veteran was diagnosed with HIV and he had a PPD placed that was positive."  He was treated with INH for nine months.  He was never diagnosed with active tuberculosis.  He had no current respiratory symptoms and a July 2014 TB Quantiferon test was negative.   The Veteran was noted to have no pertinent physical findings, complications, conditions, signs or symptoms associated with his 1992 positive PPD test.  The examiner noted that a March 1982 chest x-ray was normal.  

The examiner provided a negative service connection opinion.  The examiner reiterated that the Veteran had in-service negative PPD tests and a negative 1982 chest x-ray.  The examiner noted that the Veteran's had a positive PPD test in 1992 when he was diagnosed with HIV, and that he was never diagnosed with active tuberculosis.  Given the above findings, "there is no evidence to indicate that the veteran developed a positive PPD due to the possible exposure to tuberculosis in 1978.  He developed positive PPD 10 years after separation from military service in the context of a positive HIV status.  Therefore, it is less likely that his positive PPD was incurred due to the possible TB exposure while in active military service."

Initially, the Board notes that the Veteran does not meet the criteria for presumptive service connection for active tuberculosis.  There is a presumption of service connection for active tuberculosis if the disease manifested to a degree of 10 percent or more within three years from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Here, the Veteran has never been diagnosed with active tuberculosis and his positive PPD test occurred 10 years after separation from service.  As such, the Veteran does not have a current or in-service diagnosis of active tuberculosis.  

To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).  The Veteran did not have active tuberculosis or a positive PPD test "noted" during service.  Although he has argued that his fatigue and shortness of breath are his current symptoms of his positive PPD test, the Board notes that the record shows he had a positive PPD test ten years after discharge.  As such, presumptive service connection for a chronic condition, and service connection based on continuity of symptomatology are not warranted in this case.

The medical opinion of record is that the Veteran has never been diagnosed with active tuberculosis, and that his positive PPD test was not related to an in-service exposure to tuberculosis.  A positive screening test for tuberculosis is not in itself a compensable disability under VA law.  See generally, Schedule for Rating Disabilities, 38 C.F.R. § Part IV; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (based on the definition found in 38 C.F.R. § 4.1 , the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself").  A PPD converter is a laboratory finding relating to exposure to tuberculosis, and not a physical disability for which VA benefits are available.

In sum, in-service testing included three negative PPD tests and a negative chest x-ray.  Ten years post-discharge from service (1992), the Veteran had a positive PPD test in the context of being diagnosed with HIV.  A VA examiner has noted that the 1992 positive PPD test was less likely than not related to his service, to include his father's 1978 positive PPD test (which did not result in active tuberculosis).  Service connection for the laboratory finding of a positive PPD test is not a disability for which VA benefits are available.  Entitlement to service connection for tuberculosis is not warranted because there is no current disability; the Veteran was not diagnosed with active tuberculosis during the period on appeal. 

Hepatitis/Liver

The Veteran's initial October 2002 claim was for "hepatitis B + C."  A December 2002 claim was for "hepatitis" and "liver damage."  In both instances, he listed the onset of his hepatitis as "1981."  Given this information, the Veteran's claims have moved forward as claims for hepatitis A, B, C and a liver disability.

A November 1979 service treatment record noted that the Veteran had a history of behavioral problems associated with drinking.  It was noted that he was considering a rehabilitation program.  The impression was of "alcoholism, habitual excessive drinking."  A treatment record regarding his alcohol use indicated that he began drinking at age 15, and would drink every day after school.  Following treatment, his diagnosis was alcoholism.  

The Veteran's service treatment records include an August 1981 clinical record that referenced the Veteran was stationed on the USS Kitty Hawk, and that he took six days of shore leave in Subic Bay, Philippines in mid-May 1981.  He also had short liberty stays in Singapore in late May and Perth, Australia in July.  In all of these places the Veteran drank local water and ate native food.  He was noted to have had fish or uncooked meat.  "There were several cases of hepatitis aboard USS Kitty Hawk in June probably attributable to water sources in the Philippines, but he had no known contact with any of them."  In July (the day following his return from Perth), the Veteran began to have indigestion, nausea, anorexia, dizziness, headaches, and fatigue.  His urine became dark-colored.  He was seen in the emergency room six days after returning from Perth, with nausea and vomiting.  Soon after, his eyes were turning yellow, and he again sought treatment (August 1981).  It was noted that his skin was obviously jaundiced.  The physician noted "there were no IV track marks."  Laboratory findings are listed and the page ended with "hepatitis B associated antigen test could not be run in our laboratory."  The Veteran was admitted with a diagnosis of "hepatitis, probably type A."  He was hospitalized from August 2nd to 14th and was discharged with diagnoses of "hepatitis, probably type A" and "NSU" (non-specific urethritis).  He was noted to return to full duty with a three-hour rest period at mid-day for two weeks.  The remaining service treatment records do not include treatment or sequelae from this August 1981 bout of "probably" hepatitis A.  

A July to August 1988 treatment record contained in the Veteran's SSA records details his in-patient rehabilitation.  He was noted to have been referred by his employer due to a loss of control over his alcohol and drug abuse.  He reported a history of problems with alcohol and drugs for the past 14 (1974) years and had experienced involvement with gangs in high school.  His initial drug use was marijuana and alcohol.  "Over the last few years he had tried most every drug available."  He was noted to have had a gunshot wound at age 17, related to gang activity, which resulted in a splenectomy.  At the time of admission (1988), the Veteran was abusing alcohol, marijuana, "free-basing cocaine, snorting and IV usage."  On admission, the Veteran stated he was introduced to cocaine at age 26, and he had been using it on and off since.  He was noted to have been in the service from age 20 to 24, and he joined to get away from his neighborhood gang environment and alcohol use.  He continued to drink in service, however.  

An October 1990 treatment record contained in the Veteran's SSA records noted he had "a very strong drug addiction and ha[d] been injecting drugs intravenously."  Another record noted that the Veteran had been using intravenous heroin and cocaine twice a day for over a month.  He noted that he "usually buys clean needles but not always, and he does not always bleach needles when he shares them.  All of his friends and recent sexual contacts are substance abusers."  "He has a very long history of drug abuse, for approximately 16 years" (1974).  The physician informed the Veteran he was at risk for HIV infection.  

A record from June 2002 included a health history provided by the Veteran.  He noted that he was treated for hepatitis, of an unknown variety, between 1981 and 1987.  

An August 2002 VA history and physical included that the Veteran was diagnosed with HIV in 1992.  He reported a blood transfusion in 1975 and a history of a gunshot wound to the abdomen.  [The Veteran's service treatment records show that he reported treatment for a gunshot wound to the abdomen at age 17, prior to service].  The Veteran was noted to have a history of substance abuse, with remission in 1992.  He used IV heroin and cocaine.  The Veteran also reported he had abnormal liver function tests for a long time from hepatitis.  The record does not contain liver function tests in the context of diagnoses of hepatitis from 1981 to 2002.  

Another August 2002 VA treatment record, provided by the HIV/AIDS coordinator noted that the Veteran was diagnosed with HIV in 1992.  His risk factors included injection drug use, sexual relations with a female that had AIDS, and he received a blood transfusion in 1975.  "States he had hepatitis while in prison; does not know which type."  The electronic claims file contains some prison records, but does not include treatment records related to hepatitis in prison.  In a September 2002 record, the Veteran noted he last used heroin and cocaine in 1992, prior to his incarceration for 10 years.

A December 2002 abdominal ultrasound showed borderline mild hepatomegaly.  No liver diagnosis was made at that time.  

In December 2002, the Veteran provided a statement that he had been an "IV drug abuser since 1980."  He noted that in 1981, while in the western Pacific during service, he had "exposure sexually with prostitutes."  He noted that he had current diagnoses of HIV/AIDS and hepatitis C.  He was also awaiting a liver biopsy.

In June 2003, the Veteran was afforded a VA examination in relation to his hepatitis/liver claims.  He was noted to be seeking service connection for "? Hepatitis" and "? TB."  He stated he was treated for hepatitis in service.  The examiner noted the Veteran was treated for hepatitis in August 1981, "probably A-type" and noted that the "urine Hep B could not be [run] in the lab at that time."  The Veteran was diagnosed with "hep probably type A."  He was noted to have been diagnosed with HIV in 1992.  Regarding his possible exposure to hepatitis C, it was noted that the Veteran had a blood transfusion in 1975 due to a gunshot wound, intravenous drug use (here, the Veteran reported his IV drug use started in 1980), intranasal drug use (here, he reported intranasal and inhaled cocaine use starting in 1980), and unprotected sex with multiple partners and he reported a history of having herpes.  He also had an acute infection with jaundice in service.  The examiner noted that the Veteran had hepatitis, probably A in service and currently had hepatitis C.  The examiner noted that hepatitis A "normally does not cause chronic infectious state."  The Veteran was noted to have chronic co-infective, life-threatening illness (HIV and hepatitis C).  The examiner did not provide any additional opinion or explanation.

In June 2003, the Veteran underwent a liver core biopsy for hepatitis C staging.  He was assessed with chronic hepatitis, grade II, stage I.

An October 2008 VA treatment record, in legacy content, noted the Veteran had normal liver function. 

As noted above, the Veteran's claims were remanded in September 2005, May 2010, and August 2013 for additional development.  The August 2013 remand included a directive to provide an additional examination and opinion related to the Veteran's various hepatitis claims.

In July 2014, the Veteran was afforded a hepatitis/liver examination.  The examiner noted that the Veteran had a medical history of diagnosis of hepatitis A in 1981, hepatitis B from an unknown date, and hepatitis C in 2002.  The Veteran reported a "bout of viral hepatitis onboard USS Kitty Hawk in August 1981."  His service treatment records showed he presented with nausea, fatigue and vomiting and he had elevated liver function tests.  The laboratory did not have the option of testing for the specific kind of hepatitis, but the treating physician presumed it was hepatitis A.  He was quarantined for 10 days and placed on light duty for 2 months.  His symptoms completely resolved after about 10 days, according to the Veteran.  In 1992, the Veteran tested positive for HIV.  "Much later in 2002, he was diagnosed with hepatitis C positive status."  The Veteran reported high risk behavior such as promiscuous heterosexual contacts and intravenous drug abuse.  The medical records from September 2008 showed that the Veteran was hepatitis C antibody positive, hepatitis A antibody positive, hepatitis B surface antigen negative, hepatitis B surface antibody negative, and hepatitis B core antibody positive.  "Clinically at the current time, the Veteran does not have elevated liver function tests or any signs of liver dysfunction.  No nausea, vomiting, weight loss, or loss of appetite.  He did not have hepatomegaly on clinical exam or jaundice.  His liver function tests from August 2013 were normal."  

The examiner provided a negative nexus opinion between the Veteran's current hepatitis and service.  The examiner noted that, after a review of the medical evidence, it is "more likely than not that the Veteran had a bout of hepatitis A" while in service.  Hepatitis A is commonly transmitted through contaminated food and drinks and the Veteran had been in the Philippines, Singapore, and Perth and consumed local food and water.  "Hepatitis A is a transient condition that usually resolves with rest as it did in this veteran's case.  He did not have any symptoms of ongoing hepatitis.  Hepatitis A antibody positive indicates a previous exposure to hepatitis A."  

The examiner noted that in 1992 the Veteran was diagnosed with HIV and was diagnosed with hepatitis C in 2002.  Additionally, "a hepatitis screen done at the VA in September 2008 revealed he was a carrier for hepatitis B."  The examiner explained that a positive hepatitis C antibody indicated exposure to hepatitis C.  Absence of hepatitis C RNA indicates no active hepatitis C infection currently.  A positive hepatitis B core antibody indicated that hepatitis B carrier state.  A negative hepatitis B surface antigen indicated no active hepatitis B infection.  The examiner opined that it was "at least as likely as not" that the Veteran acquired hepatitis B carrier state and hepatitis C exposure due to his subsequent high-risk behavior after separation from military service."  The examiner noted that without laboratory findings from service to indicate that he had hepatitis B or C, it was not possible to give a "conclusive statement" regarding whether he developed hepatitis B or C in service.  

The Veteran argues that he is entitled to service connection for hepatitis A, B, and C as a result of his military service.  He believes that an in-service bout of hepatitis should result in a current grant of service connection for at least one type of hepatitis.  The Board finds that the evidence of record is against a grant of service connection for hepatitis A and B/liver disease and hepatitis C.  

The Board notes that the Veteran has reported that he had a blood transfusion prior to service when he was treated for a gunshot wound at age 17.  The medical records do not include records from this treatment to show that he had a blood transfusion.  The Veteran entered service in sound condition (hepatitis/liver dysfunction were not "noted" on entrance into service).  Without treatment records from his 1974 surgery there is no clear and unmistakable evidence the Veteran contracted a type of hepatitis prior to service.  As such, the Board considers the Veteran to have been sound on entrance and will move forward with the analysis for hepatitis without additional consideration of if he contracted it prior to service.

Regarding hepatitis A and B, the Board notes that the Veteran was treated in service for "hepatitis, probably A."  The Veteran was treated for 10 days and released to full duty with the condition of taking breaks every afternoon.  He was noted to have recovered from all symptoms, other than fatigue, in those 10 days.  Laboratory testing was not available to determine if this bout of hepatitis was A or B associated hepatitis.  Significantly, the medical evidence of record does not show that the Veteran had active hepatitis A or B, or residuals thereof, during the period on appeal.  As such, the Veteran does not have a "current disability" related to hepatitis A and B.  

The Veteran tested hepatitis A antibody positive, which only indicated a previous exposure to hepatitis A.  This would be consistent with the in-service diagnosis of "hepatitis, probably A."  The 2014 examiner has also stated that the Veteran's recovery from his in-service hepatitis in 10 days was consistent with a diagnosis of hepatitis A.  The Veteran additionally had a positive hepatitis B core antibody test which showed he had hepatitis B carrier status, but that his negative hepatitis B surface antigen test showed he had no active hepatitis B infection.  The Board additionally notes that laboratory results from August 2002 showed the Veteran was hepatitis B antibody and antigen nonreactive.  He was then treated with hepatitis A and B vaccinations, and in September 2002 he was hepatitis B antibody and core reactive, but still hepatitis B antigen nonreactive.  The record does not show that the Veteran had active hepatitis A or B during the period on appeal. 

Here, the in-service medical provider, the 2003, and the 2014 medical providers felt that the Veteran's in-service symptoms were most likely due to hepatitis A.  Therefore, the Veteran has the second prong of a service connection claim for hepatitis A, an "in-service injury or disease."  The Veteran, however, does not have the first prong of a service connection claim, because for the period on appeal he has not had a "current disability."  During the period on appeal (from 2002 onward), the Veteran has not had active hepatitis A.  Laboratory results showing that he was exposed to hepatitis A at some time in the past are not sufficient for a finding of a current disability.  Medical records do not show that the Veteran has any residuals from his in-service hepatitis A.  Notably hepatitis C is a different infectious disease than hepatitis A.  

Regarding hepatitis B, the 2014 VA examiner noted that without in-service laboratory findings regarding hepatitis B it was not possible to give "a conclusive" finding regarding hepatitis B.  But the examiner noted that the Veteran's in-service hepatitis bout was "more likely than not" that of hepatitis A.  Essentially, the medical opinion was that it was less likely than not that the Veteran's in-service symptoms and treatment for hepatitis were hepatitis B.  Following diagnosis with hepatitis C in 2002, laboratory findings showed the Veteran was a hepatitis B carrier.  Ongoing laboratory tests have shown that he has not had an active hepatitis B infection during the period on appeal.  As such, like the claim for hepatitis A, the claim for hepatitis B must be denied as there is no current disability.  Again, a laboratory finding does not constitute a VA disability.  

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

Here, the Veteran's risk factors for hepatitis C infection included intravenous drug use and high-risk sexual activity.  The Veteran's hepatitis C was diagnosed within a year of his testing positive for HIV, and just after serving 10 years in prison.  

In support of his claims, the Veteran has stated that he started intravenous drug use in service.  However, medical treatment records from prior to his 2002 claim included that he first began using cocaine two years after separation from service.  His snorting and free-basing cocaine eventually resulted in IV cocaine and heroin use.  During treatment for substance abuse in 1990, the Veteran admitted to use of shared needles and to having unprotected sex with women who were also IV drug users.  The Board also notes that during treatment for hepatitis A in service, the medical provider noted that the Veteran did not have any "track marks" which would have indicated IV drug use.  The Board finds that the medical records from 1988, where the Veteran reported using IV drugs two years after separation from service, are more credible than his subsequent statements regarding in-service drug use. 

Regardless, if the Veteran had been using IV drugs in service, resulting in hepatitis C, he would still not be entitled to service connection for hepatitis C due to willful misconduct.  For claims filed after October 31, 1990, direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and was not the result of the Veteran's own willful misconduct or the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301 (a).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.

The Veteran has argued that he may have developed hepatitis C in service as a result of having intercourse with prostitutes.  Notably, venereal disease, and the residuals thereof, are not considered the result of willful misconduct.  See 38 C.F.R. § 3.301(c)(1).  The Board notes that the Veteran may have had risky sexual behavior in service as he has reported, but that he had also reported additional risky sexual behavior after service.  

Additionally, the Veteran's intravenous drug use occurred after service and involved the sharing of needles.  The 2014 examiner noted that the Veteran's hepatitis C exposure was "at least as likely as not" due to his subsequent high-risk behavior after separation from service.  The examiners indicated that the Veteran's diagnosis with HIV and hepatitis C in 2002 were both related to his high-risk behaviors of intravenous drug use and unprotected intercourse with other drug users.  As noted, without in-service blood tests, it is not possible to "conclusively" state whether the Veteran developed hepatitis C in service.  However, the preponderance of the evidence is against finding that the Veteran's hepatitis C is due to his military service.  The Veteran's most risky behavior, intravenous drug use, occurred after service and he was diagnosed with hepatitis C subsequent to his diagnosis of HIV.  These diagnoses occurred 20 years after his separation from service, 12 years after he reported he was engaged in the risky behaviors of IV drug use and unprotected sex with other IV drug users, and after 10 years of imprisonment.  Given the above, the Board finds that the preponderance of the competent and credible evidence is against finding that he was infected with hepatitis C in service.  Entitlement to service connection for hepatitis C is not warranted.  


ORDER

Entitlement to service connection for TB is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for hepatitis A and B, to include a liver condition due to hepatitis, is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


